NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


THOMAS JOHN NELSON, DOC #H08275, )
                                 )
          Appellant,             )
                                 )
v.                               )
                                 )                Case No. 2D18-385
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed February 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County, Mary Handsel, Judge.

Thomas John Nelson, pro se.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and BLACK and SLEET, JJ., Concur.